EXHIBIT AMENDMENT TO CREDIT AND SECURITY AGREEMENT This Amendment to Credit and Security Agreement is made and entered into as of this 10th day of November, 2008, by and between Nature Vision, Inc., a Minnesota corporation (herein called “Parent”) and Nature Vision Operating, Inc., a Minnesota corporation (herein called “Subsidiary”).Parent and Subsidiary are each sometimes called “Borrower” and collectively sometimes “Borrowers” for the benefit of M&I Business Credit, LLC (herein called “Lender”). RECITALS: A.Borrowers executed and delivered to Lender a Credit and Security Agreement on November 8, 2007 (the “Credit Agreement”).Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Credit Agreement. B.
